In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1804V
                                        (not to be published)


    CONNIE SUZANN MUNDINGER,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: March 24, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Hourly
                                                                Rates
                         Respondent.


Robert David Proffitt, Proffitt & Cox, LLP, Columbia, SC, for Petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On November 25, 2019, Connie Suzann Mundinger filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleged that she suffered a left shoulder
injury related to vaccine administration as a result of an influenza vaccine administered
on October 6, 2018. (Petition at 1-2). On January 20, 2022, a decision was issued
awarding compensation to Petitioner based on the Respondent’s proffer. (ECF No. 55).



1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for a final award of attorney’s fees and costs,
dated January 27, 2022 (ECF No. 59), requesting $40,920.55 (representing $39,892.50
in fees and $1,028.05 in costs). In addition, and in accordance with General Order No. 9,
Petitioner represents that she incurred no out-of-pocket expenses. (Id. at 4). Respondent
reacted to the motion on February 4, 2022, reporting that he is satisfied that the statutory
requirements for an award of attorney’s fees and costs are met in this case, but deferring
resolution of the amount to be awarded at the Court’s discretion. (ECF No. 60). Petitioner
did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                        ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Hum. Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Hum. Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Hum. Servs., 86 Fed.
Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Hum.
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Hum. Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                             2
                                        ATTORNEY FEES

        Petitioner requests that I endorse the rate of $425 per hour for attorney Robert
David Proffitt for all work performed in this action (2019-20). (ECF No. 59-1 at 2). Mr.
Proffitt has been a practicing attorney since 1996, placing him in the range of attorneys
with 20 - 30 years of experience. (Id. at 3). The requested rate is within the Vaccine
Program’s published range for attorneys at his level of overall experience. However, Mr.
Proffitt does not have demonstrated Vaccine Act experience, with this matter being his
first case to set his hourly rates. 3See McCulloch v. Health and Hum. Services, No. 09–
293V, 2015 WL 5634323, at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) (stating the following
factors are paramount in deciding a reasonable forum hourly rate: experience in the
Vaccine Program, overall legal experience, the quality of work performed, and the
reputation in the legal community and community at large).

       Accordingly, I find it reasonable to reduce the requested rates for Mr. Proffitt’s time
on this matter to the following: $385 per hour for time billed in 2019, and $400 per hour
for time billed in 2020. All other time billed to the matter shall be awarded. This results in
a reduction of fees requested in the amount of $2,285.50. 4

                                       ATTORNEY COSTS

      Petitioner requests $1,028.05 in overall costs. (ECF No. 59-2 at 13). This amount
is comprised of obtaining medical records, shipping costs and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable and shall award it in
full.

                                          CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT IN PART Petitioner’s Motion for attorney’s fees and
costs. I award a total of $38,635.05 (representing $37,607.00 in fees and $1,028.05 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s




3
 These rates are derived from the undersigned’s application of the OSM Attorneys’ Forum Hourly Rate
Schedules and are available on the U.S. Court of Federal Claims website at
www.cofc.uscourts.gov/node/2914.
4
 This amount consists of ($425 - $385 = $40 x 36.7 hrs = $1,468.00) + ($425 - $400 = $25 x 32.7 hrs =
$817.50) = $2,285.50.
                                                   3
counsel. In the absence of a timely-filed motion for review (see Appendix B to the Rules
of the Court), the Clerk shall enter judgment in accordance with this Decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4